Citation Nr: 1600892	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a cerebrovascular accident (CVA) rated 10 percent prior to July 29, 2008, and 20 percent from July 29, 2008.

2.  Entitlement to an increased rating greater than 10 percent for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), including depression, to include as secondary to a service-connected CVA.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tuberculosis.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral gynecomastia.

9.  Entitlement to service connection for a chest scar, to include as secondary to bilateral gynecomastia.

10.  Entitlement to service connection for a cardiovascular disability, to include enlarged heart and congestive heart failure.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984, and from January 1986 to August 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is associated with the claims file.

After a May 2013 statement of the case was issued, the Veteran submitted private medical treatment records.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, the new evidence was submitted after the May 2015 Board hearing, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).

The issues of entitlement to an increased rating for CVA, entitlement to an increased rating for hypertension, entitlement to service connection for a cardiac disability, entitlement to service connection for bilateral gynecomastia, entitlement to service connection for a chest scar secondary to bilateral gynecomastia, and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1993 rating decision denied entitlement to service connection for tuberculosis, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  A May 1995 rating decision denied entitlement to service connection for a right shoulder disability and bilateral gynecomastia, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

3.  A March 2007 rating decision denied a claim to reopen a claim of entitlement to service connection for PTSD, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

4.  An August 2004 rating decision denied entitlement to service connection for diabetes mellitus, type II, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

5.  Evidence received since the December 1993, May 1995, August 2004, and March 2007 rating decisions with respect to the claims to reopen the issues of entitlement to service connection for PTSD, diabetes mellitus, type II, and tuberculosis is new, but does not relate to an unestablished fact necessary to establish the claims or raise a reasonable possibility of substantiating the claims.

6.  Evidence received since the May 1995 rating decision with respect to the claim to reopen the issues of entitlement to service connection for bilateral gynecomastia and a right shoulder disability is new and material, and raises a reasonable possibility of substantiating the claims.

7.  The probative evidence of record shows that the Veteran's psychiatric disorder is related to his military service.


CONCLUSIONS OF LAW

1.  The December 1993, May 1995, August 2004 and March 2007 rating decisions are final with respect to the issues of entitlement to service connection for PTSD, diabetes mellitus, gynecomastia, tuberculosis, and a right shoulder disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for PTSD is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence received to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Evidence received to reopen the claim of entitlement to service connection for tuberculosis is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  Evidence received to reopen the claim of entitlement to service connection for gynecomastia is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Evidence received to reopen the claim of entitlement to service connection for a right shoulder disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disability and bilateral gynecomastia, and entitlement to service connection for an acquired psychiatric disability.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claims for entitlement to service connection for a right shoulder disability and bilateral gynecomastia, and granting service connection for an acquired psychiatric disability.  As such, this decision on those matters poses no risk of prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Letters dated in August 2008, January 2009, February 2009, and June 2009 satisfied the duty to notify provisions as to the claims to reopen the issues of entitlement to service connection for PTSD, diabetes mellitus, bilateral gynecomastia, and tuberculosis.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, identified relevant private medical treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided with VA examinations with respect to his claims to reopen the issues of entitlement to service connection for PTSD, diabetes mellitus, type II, or tuberculosis.  However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4) (2014); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because these issues were not reopened, no VA examination was required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2015 Board hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

I.  New and Material Evidence Claims

The Veteran contends that new and material evidence has been received to reopen the claims of entitlement to service connection for PTSD, diabetes mellitus, type II, bilateral gynecomastia, tuberculosis, and a right shoulder disability.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

	A.  PTSD

The RO denied service connection for PTSD in January 1998, and notified the Veteran of the decision in February 1998.  The Veteran did not appeal the January 1998 rating decision and there is no documentation received within the one-year appeal period that would constitute new and material evidence.  Thus, the January 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In July 2006, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.  In a March 2007 rating decision, the RO declined to reopen the Veteran's claim.  Notice of that decision was sent to the Veteran that same month, and the Veteran did not appeal the March 2007 rating decision or submit evidence within the one-year appeal period which would constitute new and material evidence.  Thus, the March 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The January 1998 rating decision denial of the Veteran's original claim for entitlement to service connection for PTSD, and March 2007 rating decision denial of the claim to reopen, were on the basis that the evidence did not show a confirmed diagnosis of PTSD.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record relating to this basis. 

In July 2008, the Veteran filed the current claim to reopen the issue of entitlement to service connection for PTSD.  In a September 2009 rating decision, the RO declined to reopen the Veteran's claim.

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for PTSD, the Board does not have jurisdiction to consider a previously adjudicated claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the March 2007 rating decision, evidence added to the claims file includes private medical treatment records, Social Security Administration (SSA) disability records, and the Veteran's hearing testimony.  Review of the pertinent evidence received since the March 2007 rating decision does not demonstrate a confirmed diagnosis of PTSD.  Of note, the private medical treatment records and the SSA disability records show diagnoses of and treatment for psychiatric disabilities including depression and anxiety; however, they do not show diagnoses of or treatment for PTSD.  While the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim, the Board has separately granted herein service connection for an acquired psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Veteran specifically testified during his May 2015 hearing before the Board that he had not been diagnosed with PTSD.  Accordingly, the treatment records showing diagnoses of depression and anxiety are not material to the Veteran's claim for entitlement to service connection for PTSD.  

Although the evidence received since the March 2007 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim for service connection for PTSD because it does not show a confirmed diagnosis of PTSD.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156(a).

The claim to reopen a claim for service connection for PTSD was denied in March 2007 because the evidence of record did not demonstrate that the Veteran had a current confirmed diagnosis of PTSD.  As the newly submitted evidence does not show that the Veteran currently has a confirmed diagnosis of PTSD, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for PTSD is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for PTSD has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	B.  Diabetes Mellitus, type II

The RO denied service connection for diabetes mellitus, type II, in an August 2004 rating decision and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit new documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The August 2004 rating decision denied service connection for diabetes mellitus, type II, on the basis that there was no evidence of diabetes mellitus, type II, within one year of service discharge and there was no evidence of record showing a link between diabetes mellitus, type II, and active duty service.

The Veteran filed his claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, in August 2008.  In a September 2009 rating decision, the RO declined reopening the Veteran's claim based upon the finding that new and material evidence had not been received.

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for diabetes mellitus, the Board does not have jurisdiction to consider a claim which has been previously finally adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366; 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the August 2004 rating decision, pertinent evidence added to the claims file includes VA treatment records, the Veteran's testimony, and private treatment records.  Private treatment records dated as early as August 1996 reveal that blood glucose levels were normal.  A February 1998 private treatment record showed an elevated glucose reading, and a December 1999 record confirmed a diagnosis of diabetes mellitus, type II.  During his May 2015 hearing, the Veteran testified that he believes his current diabetes mellitus, type II, was caused by his diet during service.  None of the evidence associated with the claims file since the August 2004 rating decision pertains to the etiology of the Veteran's diabetes mellitus.

Although the evidence received since the August 2004 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim for service connection for diabetes mellitus, type II, because it does not show that the Veteran's diabetes mellitus, type II, was diagnosed within one year of service discharge, and it does not otherwise indicate that the Veteran's diabetes mellitus may be associated with his active duty service.  With regard to the Veteran's testimony that his diabetes mellitus, type II, is related to his diet during military service, the Board acknowledges that this evidence is new, as it was not of record at the time of the August 2004 rating decision.  Additionally, as noted above, the credibility of newly submitted evidence is presumed in determining whether or not to reopen a claim.  However, as there is no evidence of record indicating that the Veteran has the specialized medical knowledge necessary to render him competent to offer a medical opinion as to the cause or etiology of his diabetes mellitus, the testimony is not material.  In other words, the testimony does not provide competent evidence as to an unproven element of the claim, and thus does not raise a reasonable possibility of substantiating the claim.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the new evidence received since the August 2004 rating decision is not material.  38 C.F.R. § 3.156(a).

The claim for service connection for diabetes mellitus, type II, was denied in August 2004 because the evidence of record did not suggest a link between the Veteran's diabetes mellitus, type II, and his active duty service or show a diagnosis of diabetes mellitus, type II, within one year of service discharge.  As the newly received evidence does not indicate a possible link between the Veteran's diabetes mellitus and his active duty service or show a diagnosis of diabetes within one year of service discharge, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for diabetes mellitus, type II, is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for diabetes mellitus, type II, has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	C.  	Tuberculosis

The RO denied service connection for tuberculosis in a December 1993 rating decision, and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit new documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The December 1993 rating decision denied service connection for tuberculosis on the basis that the evidence did not show active tuberculosis.  Of record at the time of the December 1993 rating decision were service treatment records and VA treatment records.  The service treatment records contain an October 1990 notation that a PPD skin test was positive.  December 1990 and May 1991 records also note that a PPD skin test was positive.

In its September 2009 rating decision, the RO declined reopening the Veteran's claim based upon the finding that new and material evidence had not been received.  Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for tuberculosis, the Board does not have jurisdiction to consider a claim which has been previously finally adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366; 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has 

not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the December 1993 rating decision, new evidence added to the claims file includes VA treatment records, the Veteran's testimony, private treatment records, and SSA disability records.  Private treatment records from 2007 to 2008 note that the Veteran reacts to TB skin tests, but do not provide any diagnosis of tuberculosis or residuals of exposure to tuberculosis.  Private treatment records from 2013 note "latent tuberculosis."  None of the evidence shows a diagnosis of active tuberculosis or residuals of tuberculosis exposure.  During his May 2015 hearing before the Board, the Veteran testified that he was exposed to tuberculosis during service and that, although it has not recurred, he experienced shortness of breath.  None of the competent evidence associated with the claims file since the December 1993 rating decision shows a current diagnosis of active tuberculosis or residuals of exposure to tuberculosis.

Although the evidence received since the December 1993 rating decision is new, as it was not of record at the time of the December 1993 rating decision, the evidence is not relevant to the Veteran's claim for entitlement to service connection for tuberculosis, because it does not demonstrate active tuberculosis or any disabling residuals of exposure to tuberculosis.  The Board acknowledges the Veteran's testimony that he experiences shortness of breath, but the Veteran is not competent to provide a medical opinion as to whether his shortness of breath is a residual of exposure to tuberculosis.  Layno, 6 Vet. App. 465.  Although the Veteran's testimony is presumed credible, it is not presumed competent.  Accordingly, the Veteran's testimony does not raise a reasonable possibility of substantiating his claim.  Thus, the new evidence received since the December 1993 rating decision is not material.  38 C.F.R. § 3.156(a).

The claim for service connection for tuberculosis was denied in December 1993 because the evidence of record did not show active tuberculosis.  As the newly received evidence does not indicate that the Veteran experiences active tuberculosis or residuals of tuberculosis exposure, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for tuberculosis is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for tuberculosis has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	D.  Bilateral Gynecomastia

The RO denied service connection for bilateral gynecomastia in a May 1995 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the May 1995 rating decision, and there is no documentation received within the one-year appeal period that would constitute new and material evidence.  Thus, the May 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The May 1995 rating decision denied service connection for bilateral gynecomastia on the basis that bilateral gynecomastia existed prior to service and was not permanently worsened as a result of service.  At the time of the May 1995 rating decision, the record included service treatment records, VA treatment records, Social Security Administration records.  The service treatment records revealed a finding of gynecomastia since 1982 on the November 1985 enlistment examination.  A record dated in 1986 noted the Veteran's report that he had "enlarged breast all his life."  The Veteran underwent bilateral subcutaneous mastectomies for bilateral gynecomastia in May 1988.

Since the May 1995 rating decision, new evidence has been added to the claims file, including VA treatment records, private treatment records, and testimony.  During a May 2015 hearing, the Veteran testified that he first experienced gynecomastia during service.  He explained that his muscles started burning and going up and down during training, and so he went to a doctor in Germany.  He noted that the doctor performed surgery, and that his symptoms were somewhat relieved by the surgery, but not completely.

The May 1995 rating decision denied service connection for bilateral gynecomastia on the basis that the evidence did not show that his preexisting gynecomastia was aggravated by his active duty service.  The Veteran's May 2015 testimony suggests that his symptoms worsened during his active duty service, as he reported that he first experienced the symptoms of burning and muscles going up and down during service.  The Veteran is competent to make such observations as such observations can be observed by his senses.  For the purposes of determining whether new and material evidence has been received, the credibility of the Veteran's testimony is presumed.  Justus, 3 Vet. App. 510.  Moreover, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge, 155 F.3d 1356.  The Veteran's testimony is new, as it was not of record at the time of the May 1995 rating decision.  The Board also finds the testimony to be material in this case because it is competent and presumed credible, provides a more complete picture regarding his claim, and is related to the issue of whether his bilateral gynecomastia was aggravated by his active duty service.  Accordingly, the Veteran's May 2015 testimony is accepted as new and material evidence, and his claim of entitlement to service connection for bilateral gynecomastia is reopened.

	E.  Right Shoulder Disability

The RO denied service connection for a right shoulder disability in a May 1995 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the May 1995 rating decision, and there is no documentation received within the one-year appeal period that would constitute new and material evidence.  Thus, the May 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The May 1995 rating decision denied service connection for a right shoulder disability based upon a finding that the Veteran's right shoulder disability pre-existed military service and was not aggravated thereby.  The May 1995 rating decision noted that May 1987 service treatment records showed complaints of pain from a 1984 football injury.  At the time of the May 1995 rating decision, the record included service treatment records, VA treatment records, Social Security Administration records.  

Since the May 1995 rating decision, new evidence has been added to the claims file, including VA treatment records, private treatment records, and the Veteran's testimony.  During his May 2015 hearing, the Veteran testified that he first injured his right shoulder while playing football during service, indicating that he did not have a pre-existing right shoulder injury.  He explained that he dislocated his right shoulder while playing football during service, and that it never healed properly, and eventually resulted in surgery after service discharge.  The Veteran's May 2015 testimony suggests that his right shoulder disability did not pre-exist military service.  He is competent to report having sustained a right shoulder injury in service.  For the purposes of determining whether new and material evidence has been received, the credibility of the Veteran's testimony is presumed.  Justus, 3 Vet. App. 510.  As noted above, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge, 155 F.3d 1356.  The Veteran's testimony is new, as it was not of record at the time of the May 1995 rating decision.  The Board also finds the testimony to be material in this case because it is competent and presumed credible, provides a more complete picture regarding his claim, and is related to the issue of whether his right shoulder disability pre-existed military service.  Accordingly, the Veteran's May 2015 testimony is accepted as new and material evidence, and his claim of entitlement to service connection for a right shoulder disability is reopened.

II.  Service Connection

The Veteran contends that service connection for an acquired psychiatric disability is warranted.  During his May 2015 hearing before the Board, the Veteran testified that he believed that his current psychiatric symptoms were casually related to his service-connected cerebrovascular accident.  He reported that his cerebrovascular accident caused him to be depressed, and that the depression started right after his cerebrovascular accident.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In December 1997, the Veteran underwent a VA examination.  Although the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner did diagnose dysthymic disorder.  Moreover, the examiner opined that the Veteran's dysthymic disorder was related to his service-connected cerebrovascular accident, as the examiner explained that the Veteran's cerebrovascular accident should be considered an adequate stressor for later emotional and mood problems.  

After review of the record, the Board finds that service connection for an acquired psychiatric disability is warranted in this case.  The evidence shows a diagnosis of dysthymic disorder.  Moreover, the December 1997 VA examiner related the Veteran's dysthymic disorder to his service-connected cerebrovascular accident.  This opinion, coupled with the Veteran's testimony that he began experiencing depressive symptoms immediately after his cerebrovascular accident, weighs in favor of an award of service connection.  There is no other medical evidence in this case addressing the etiology of the Veteran's diagnosed dysthymic disorder.  As the only medical evidence of record relates the Veteran's dysthymic disorder to his service-connected cerebrovascular accident, the Board concludes that service connection is warranted.


ORDER

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for PTSD is denied.

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for diabetes mellitus, type II, is denied.

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for tuberculosis is denied.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral gynecomastia is reopened, and, to that that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right shoulder disability is reopened, and, to that that extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability, diagnosed as dysthymic disorder, is granted.


REMAND

I.  Hypertension and Residuals of a Cerebrovascular Accident

Review of the claims file reveals that the Veteran last underwent VA examinations to assess the severity of his service-connected hypertension and residuals of a cerebrovascular accident in 2008, over seven years ago.  Additionally, the Veteran has reported additional symptoms and a worsening of these disabilities since that time.  Specifically, he reported headaches related to his cerebrovascular accident and an increase in medication for his hypertension.  Accordingly, updated VA examinations should be obtained.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

II.  Cardiovascular Disability

The Veteran contends that service connection is warranted for a cardiovascular disability, to include congestive heart failure and an enlarged heart.  However, the service treatment records document diagnoses of and treatment for hypertension during service.  Additionally, the Veteran has submitted private treatment records dated in February 1998, less than seven years after service discharge, showing diagnoses of congestive heart failure with cardiomyopathy.  Given these facts, the Board believes that the Veteran should undergo a VA examination to determine the etiology of all cardiovascular diseases found, and the examiner should be asked to provide an opinion as to the likelihood that the Veteran's diagnosed cardiovascular disabilities are related to his in-service hypertension and whether any current cardiovascular disability was present during service.

III.  Bilateral Gynecomastia and Scar

The Veteran contends that his bilateral gynecomastia was permanently aggravated by his active duty service.  During his May 2015 testimony, he reported that he developed symptoms that he had never experienced before, which resulted in surgery.  The claims file reflects a November 1985 entrance examination which shows that gynecomastia was noted.  The claims file also shows that the Veteran underwent a mastectomy during service due to his gynecomastia.  Given the Veteran's May 2015 testimony, the Board believes that the Veteran should be provided with a VA examination to determine whether his bilateral gynecomastia was aggravated by his active duty service.

As the Veteran contends that his chest scar is secondary to his bilateral gynecomastia, that claim is inextricably intertwined with the claim for entitlement to service connection for bilateral gynecomastia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

IV.  Right Shoulder Disability

The Veteran contends that service connection for a right shoulder disability is warranted.  During his May 2015 hearing, he reported that he first injured his right shoulder during service, and that he has experienced right shoulder symptoms since that time.  The service treatment records document in-service complaints of a right shoulder injury.  The medical evidence reflects a current diagnosis of a right shoulder disability.  Based upon the Veteran's testimony, the Board concludes that he should be provided with a VA examination to determine the etiology of his right shoulder disorder.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected hypertension.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing must be completed.  All clinical manifestations of the service-connected hypertension must be reported in detail.  Associate a copy of the examination report with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected residuals of a cerebrovascular accident.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing must be completed.  All clinical manifestations of the service-connected residuals of a cerebrovascular accident must be reported in detail.  Associate a copy of the examination report with the claims file.

3.  Provide the Veteran with the appropriate VA examination to determine the existence and etiology of all cardiovascular disabilities found.  A copy of the Veteran's claims file and this Remand must be provided to, and reviewed by, the examiner.  The examiner is requested to provide the following opinions:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a cardiovascular disability, including congestive heart failure and enlarged heart, that is related to his active duty service?

The examiner should provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, then the examiner should provide an explanation and rationale for why an opinion could not be provided.

4.  Provide the Veteran with a VA examination to determine etiology of the Veteran's post operative residuals of bilateral gynecomastia.  A copy of the Veteran's claims file and this Remand must be provided to, and reviewed by, the examiner.  The examiner is requested to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's preexisting gynecomastia was aggravated by his military service, to include post operative residuals?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should provide a complete rationale for the opinion provided.  The above requested opinion must discuss the relevant evidence of record, to include the Veteran's lay statements and testimony.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why a definitive opinion cannot be provided.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted and must discuss why additional testing or information would not lead to a conclusive opinion.

5.  Provide the Veteran with the appropriate VA examination to ascertain whether his current right shoulder disability is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records and the Veteran's lay statements and testimony regarding the symptoms that he experienced during service and since service discharge, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disability is related to his active duty service.  

If the examiner finds that the Veteran's right shoulder disability was not incurred during his military service, the examiner must provide an opinion as to whether it is clear and unmistakable that any diagnosed right shoulder disability pre-existed the Veteran's military service.  If the examiner finds that the right shoulder disability clearly and unmistakably pre-existed the Veteran's military service, the examiner must specifically state the evidence upon which the opinion is based.  The examiner must then provide an opinion as to whether it is clear and unmistakable that the right shoulder disability that existed prior to service was not aggravated by the Veteran's active duty service, and the examiner must specifically state the evidence upon which the opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must provide the reasons why an opinion would require speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


